Citation Nr: 0612851	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as due to personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from February 1983 
until March 1986.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision in which 
the RO denied the veteran's claim for service connection for 
PTSD due to personal assault.  The veteran filed a notice of 
disagreement (NOD) in October 2002, and the RO issued a 
statement of the case (SOC) in December 2002.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 2003.

In February 2004, the Board remanded this matter to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of the 
claim (as reflected in the April 2005 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on her part, is required.


REMAND

The Board finds that further RO action on the claim on appeal 
is needed, even though such action will, regrettably, further 
delay an appellate decision in this matter.  

The record reflects that the veteran submitted additional 
evidence directly to the Board both in May 2005 and in July 
2005 that was not of record at the time the RO issued the 
April 2005 SSOC.  The additional evidence received in May 
2005 consists of a VA psychiatric outpatient treatment 
record, dated in December 2004 that reflects a diagnosis of 
PTSD, and private psychiatric treatment records from Gregory 
Smith, M.D.  [Parenthetically, the Board notes that evidence 
received in July 2005 does not appear relevant to the 
veteran's claim of service connection to PTSD due to personal 
assault because it documents treatment for physical 
disorders].  

However, the evidence was not accompanied by a signed waiver 
of RO jurisdiction, which is required to authorize the Board 
to consider such evidence, in the first instance.  See 38 
C.F.R. § 20.1304(c) (2005).  Under these circumstances, the 
Board has no choice but to remand the matter to the RO for 
consideration of the claim in light of the additional 
evidence received, in the first instance, and for issuance of 
a SSOC reflecting such consideration.

Prior to readjudicating the claim, the RO should obtain all 
outstanding VA psychiatric treatment records.  It appears 
from the record that the veteran receives ongoing psychiatric 
treatment at the Augusta VA Medical Center; therefore, it is 
likely it has additional relevant treatment records beyond 
December 2004 (the date of the last record of treatment 
contained in the claims file).  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, specifically as regards the claim on appeal, 
the RO issued notice letters to the veteran in August 2001, 
December 2001, and February 2004; however, the Board finds 
that the content of those letters does not adequately explain 
the criteria for establishing service connection for PTSD as 
due to sexual assault, and the alternative means for 
establishing the occurrence of the claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f)(4).   

Therefore, the RO should also give the appellant another 
opportunity to present information and/or evidence in support 
of the claim, notifying her that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran provide specific authorization to enable it to obtain 
any outstanding treatment records of Dr. Gregory Smith.

The RO's letter should clearly advise the appellant that 
evidence from sources other than the appellant's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allow him or 
her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence, under 
38 C.F.R. § 3.304(f)(3).  The RO should request that the 
veteran furnish evidence in her possession.  The RO should 
also ensure that its letter meets the requirements of the 
Court's recent decision in Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006), as 
regards notice pertinent to the five elements of a claim for 
service connection, if appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans  Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Augusta 
VAMC copies of psychiatric treatment 
and/or evaluation of the veteran, from 
December 2004 to the present.  The RO 
must follow the current procedures of 
38 C.F.R. § 3.159 as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
request that the veteran provide specific 
authorization to enable it to obtain any 
outstanding treatment records of Dr. 
Gregory Smith.

The RO's letter should also include an 
explanation as to the information and 
evidence needed to establish service 
connection for PTSD due to a sexual 
assault, providing the specific notice of 
the provisions of 38 C.F.R. § 3.304(f)(3) 
(2005).

The RO should also ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), as regards 
notice pertinent to the five elements of 
a claim for service connection, if 
appropriate.

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include that submitted 
directly to the Board in May and July 
2005) and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

